December 11, 2012




                                    JUDGMENT

                  The Fourteenth Court of Appeals
      L. MICKELE' DANIELS AND WIFE, RHONDA L. DANIELS, Appellants

NO. 14-09-01065-CV                           V.

         THE COMMONWEALTH CIVIC ASSOCIATION, INC., Appellee
                  ________________________________

      Today the Court heard the parties’ joint motion to dismiss the appeal from the
judgment signed by the court below on November 5, 2009. Having considered the motion
and found it meritorious, we order the appeal DISMISSED.

      We further order that each party shall pay its costs by reason of this appeal.
      We further order that mandate be issued immediately.
      We further order this decision certified below for observance.